Citation Nr: 1314854	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-27 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the discontinuance of VA Vocational Rehabilitation and Employment (VR&E) benefits under Chapter 31, Title 38, United States Code, was proper.


REPRESENTATION

Appellant represented by:	Arthur V. Gage, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to June 1970, December 1985 to June 1986, December 1999 to January 2002, and June 2002 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which decided that the Veteran was interrupted from VR&E services at that time and would be discontinued in July 2009 on the basis of unsatisfactory conduct and cooperation, unless and until he cooperated with VR&E.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2010; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran did not maintain satisfactory conduct and cooperation by failing to act in a civil and appropriate manner with the Tucson VR&E staff and by failing to schedule and participate in a psychological evaluation for purposes of determination of whether there were any psychiatric barriers to the Veteran's ability to complete his selected IWRP program and eventually find suitable and gainful employment as based on his inappropriate conduct with the Tucson VR&E staff.

2.  VA made reasonable efforts to assist the Veteran in rectifying his unsatisfactory conduct, including discussing with him in writing that his inappropriate behavior and conduct with the VR&E staff, attempting to arrange for psychiatric evaluation and potential counseling services to aid the Veteran in conforming with the satisfactory conduct and cooperation requirement, and by placing him in an interrupted status.

3.  No mitigating circumstances, including effects of his service-connected or nonservice-connected conditions, family or financial problems, or other circumstances beyond the Veteran's control, exist such placement in a discontinuance status rather than interrupted status would be inappropriate.


CONCLUSION OF LAW

The discontinuance of VA Vocational Rehabilitation and Employment (VR&E) benefits under Chapter 31, Title 38, United States Code, was proper.  38 U.S.C.A. §§ 3101, 3106, 3107 (West 2002); 38 C.F.R. §§ 21.1, 21.33, 21.80, 21.84, 21.197, 21.198, 21.362, 21.264 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

With regard to vocational rehabilitation services under Chapter 31, the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, but do not apply in vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Moreover, insofar as VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim and give assistance in obtaining records in its custody and or not in the custody of a Federal Department or Agency, see 38 C.F.R. § 21.33 (2012), the Board finds that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The goal of a vocational rehabilitation program is to evaluate and improve the Veteran's ability to achieve a vocational goal; provide services to qualify for suitable employment; enable the veteran to achieve maximum independence in daily living; and, enable the veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70(a).

An IWRP (Individualized Written Rehabilitation Plan) will be developed for each veteran eligible for rehabilitation services under Chapter 31.  38 C.F.R. § 21.80.

The purpose of the IWRP is to: identify goals and objectives to be achieved during the period of rehabilitation services that will lead to the point of employability; plan for placement of the veteran in the occupational field for which training and other services will be provided; and specify the key services needed to achieve the goals and objectives of the plan.  38 C.F.R. § 21.84 (a).

The successful development and implementation of a program of rehabilitation services requires the full and effective participation of the veteran in the rehabilitation process.  38 C.F.R. § 21.362.  A veteran being provided services under Chapter 31 must, among other responsibilities, conform to procedures established by VA governing pursuit of a rehabilitation plan including enrollment and reenrollment in a course.  38 C.F.R. § 21.362(b)(4)(i). 

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are not found reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  38 C.F.R. § 21.364.  In any case in which services and assistance have been discontinued, VA may institute such services and assistance only if the counseling psychologist determines that the unsatisfactory conduct or cooperation of such veteran will not be likely to recur and the rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes and interest.  38 C.F.R. § 21.364(a)(1)(2). 

When the case manager determines that the Veteran's conduct and/or cooperation are not in conformity with 38 C.F.R. § 21.362(c), the case manager will: discuss the situation with the veteran; arrange for services (particularly counseling services which may assist in resolving the problems which led to the unsatisfactory conduct or cooperation); and interrupt the program to allow for more intense efforts, if unsatisfactory conduct and cooperation persist.  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the veteran's case will be continued and assigned to "discontinued" status unless mitigating circumstances are found.  38 C.F.R. § 21.364(b). 

In this case, the Board notes that there appears to be a pay issue from Christmas break December 2008 which has resolved.  The Veteran was also apparently unhappy stemming from a certification of a certified work-study (CWS) program in January 2009 class.  The Veteran was apparently unhappy that he was only certified for CWS through January 20, 2009 instead of January 26, 2009, as he was enrolled in a class through January 26, 2009.  The Veteran submitted no less than three computer-printouts of his transcript and schedule documenting that his class was through January 26, 2009, though it appears that UOP's paperwork and certification was only documenting the Veteran though January 20, 2009.  Such a certification is apparently a Form 1905.

In a January 15, 2009 report of contact, it was noted that the Veteran had left a voice message concerning the "morons in Arizona cannot be of any assistance other than collecting a paycheck."  He left a very long message indicating that he had left 7 messages previously without response with regard to a Form 1905 that needed to be faxed to the Vet Center.  The VR&E staff member returned the Veteran's call and was put on hold for approximately three minutes.  The Veteran then began talking about 

the incompetence of the staff at the East Side Voc Rehab office and Arizona in general and how much better the Voc Rehab offices in Texas were.  Several times [the VR&E staff member asked the Veteran] to state the problem and he continued on his tirade on the 'morons' in this office.  [Several other staff members of VR&E] overheard [the staff member] numerous times asking [the Veteran] what the problem was.  Finally, [the Veteran] told [the staff member] that he could not get the office to fax a 1905 to the Vet Center so he could continue his workstudy program there.  

The VR&E staff member went on to state that he told the Veteran he would check on the status of the 1905.  He documented his process in checking on that status.  The Veteran's supervising Vocational Rehabilitation Counselor (VRC) called the staff member back and informed him that she had completed a new 1905 and talked to UOP; she noted that the Veteran "had cause[d] problems with [UOP] by constantly calling and berating them."  The staff member, according to the report of contact, then called the Veteran back and informed him that UOP was only authorizing through January 20, 2009 on their 1905 and that VR&E had not yet received certification from UOP regarding any authorization past that date.  According to the report of contact, "[h]e immediately stated his outburst again against the 'morons in Arizona and the [UOP]' and that 'this didn't happen in over a year in Texas.'"  The staff member again informed him that he was waiting for UOP to fax him an updated 1905, at which time the Veteran began "a rant about how [the Tucson] office didn't care for the Veteran and that we should be worried about our performance review.'"

According to a January 20, 2009 report of contact, the Veteran called VR&E about his school certification.  During the conversation, the Veteran stated that UOP and VR&E staffs were incompetent and he did not understand why he had not been recertified.  VR&E called UOP's Veterans Department, and the UOP Representative explained that the Veteran was on a Confirmed Enrollment status based on his past "pattern of adding classes and then dropping them or changing his schedule when he does not like the teacher or for other reasons."  Such a Confirmed Enrollment status "means that [UOP] will not certify him for a class until it is confirmed that he is enrolled and attending class."  The Veteran had been on Confirmed Enrollment status since October 2007 and the UOP Representative confirmed that he would be on Confirmed Enrollment status until the end of his plan.  The UOP Representative additionally noted that the Veteran was verbally rude to and abused the Veterans Representatives at UOP; the Veteran was only allowed to speak with a single Representative in UOP Veterans Department at that time.

In February 2009, the Veteran sent a letter from his VRC which stated in pertinent part: 

I am disappointed to hear from many of my staff regarding your verbal abuse.  I understand you have been calling people names such as morons, idiots, incompetent, etc.  This is not tolerated in the work force and it will no longer be tolerated by our department.  From this point forward, we expect cooperative and respectful language when speaking to the counselors, work studies, and other department[] staff.  

If you do not demonstrate professional behavior, we will interrupt your program and request that you participate in an Anger Management Class and/or psychological evaluation prior to resuming your educational program.  You are currently in a Masters Degree program with the [UOP].  I expect professional behavior as you are preparing for a skilled position.  

[UOP] informed me they would not certify your attendance until you have stated your class.  This is due to your numerous withdrawals and changes of schedule, and it creates problems.  This is a concern for me as you have delayed your program.  Your [original] plan expired in December 2008.  It appears you are not concerned about the completion of your program as you have withdrawn from many of your classes, which delayed your graduation by 9 months or more.  

We are an employment program and expect your full participation to progress through the program as quickly and efficiently as possible so you can return to work.  We will work with your current schedule and revise your plan to reflect the current graduation date of [September 2009].  If you withdraw from any further classes, we will need to re-evaluate your feasibility for employment.

We require your cooperation and participation to successfully complete your program.  [The Veteran's second VRC] is very knowledgeable and skilled.  She is willing to assist you any way she can.  However, when you are demeaning and negative it only impedes her ability to help you.

If you have any further questions or concerns I am requesting that you put it in writing.  You have commented that I do not answer your questions.  I want to make certain that I address your issues.

In a March 2009, the Veteran replied to the February 2011 letter noting that he disputed that he used the words "morons and idiots," but confirmed that he did use "incompetent which my documentation supports."  He noted that he considered her letter a "slanderous accusation."  The Veteran's letter then documented why he believed there was "incompetence," including the fact that he made attempts to get assistance and was ignored, and that there was no follow-up; he stated that he had to do everything himself with regards to the certification issue and that the his second VRC was incorrect about whether he was certified.  

The Veteran further indicated that he believed VR&E was not helping him adequately and was not as responsive as he would like or felt that they should be to his concerns.  He stated that he has cooperated totally and "haven't gotten any support or assistance from the Arizona offices, other than misinformation and the runaround."  He compared the Arizona offices to the Texas offices.  He also noted that he would "complete the program on time and do not expect any assistance or cooperation from either [of the VRC's involved in his case,] since none has been provided to date as reflected by the documentation provided."  Finally, he stated that he 

responded to [the] letter in a professional manner so that [the supervisory VRC] would be able to see what actually transpired along with the documentation that supports it.  [The Veteran] had expected professional behavior on the part [of the supervisory VRC and her staff] as well, but for whatever reason it was minimal, superficial and failed to provide the support and assistance required[;] therefore [the Veteran doesn't] expect any cooperation or assistance from either of the two offices in the future.

In an April 2009 letter to the Veteran, the VRC asked the Veteran to be specific about his questions regarding educational subsistence benefits so that she could address all of his questions.  She also noted that the VR&E office was in receipt of a 1905 prior to January 20, 2009, but that it had been incorrectly filed and that such caused a delay in its processing.  She further noted that the 1905 documented was necessary in order to process the correct benefits and that obtaining the second 1905 was made more difficult due to the Veteran's Confirmed Enrollment status and UOP's policies.  She noted that after "[s]everal requests were made to the school to release the 1905 [] they did finally agree to fax it prior to [the Veteran's] start date."  


The supervisory VRC's letter also stated that 

Staff and Work Studies have reported to me on several occasions that they did not want to take your calls due to you being verbally abusive.  That issue is what prompted my previous letter to you.  It is not our intent to make the program difficult; however, there are policies and procedures that need to be followed.  While it is certainly permissible to express dissatisfaction with our services it is never appropriate to speak in a disparaging manner to the staff.

On May 1, 2009, however, it appears that the Veteran came into the VR&E office in person and was seen by a third VRC, who was not involved in his case.  The Veteran entered her office and he 

failed to sit down but proceeded to verbally attack [the other two VRC's involved in his case.]  He stated that they were both liars and "added together did not equal one."  

Veteran stated that he was lied to by them regarding certifications from [UOP] and stated that he was told by UOP that [the Tucson] office was lying and that he had this in writing.  However, he could not produce the document.  [The third] VRC did not feel that contradicting his statements would help the situation and allowed the Veteran to vent.  He was not yelling, but was being verbally abusive.  Other veterans were in the building as this occurred and made a comment on his attitude upon his leaving that "the Veteran had an ax to grind with somebody."  

[The Veteran] stated that he would not make a written complaint to VR&E because [the front desk person (a male)] was also a liar and would simply say he did not receive the letter.  [The third] VRC asked if he had email capability and offered to show him how to set it up with delivery receipt and read receipt.  He was not interested and stated that since we were all incompetent and bordering on criminal he would not bother.

Ultimately [the third] VRC asked the Veteran what it was that he would like [to be assisted] with today.  He was unable to state anything specifically, but inquired about whether not we have a fax log.  [He was informed] that we stamp date the faxes as received and put them in the appropriate counselor's inbox. [He was] showed that this had in fact occurred when he provided the envelope with receipts to the work-study on duty [when he initially entered that day.]  The envelope was not sealed.  The [third] VRC attempted to seal it, but the adhesive was faulty[, so she] taped the envelope and replaced it [in the correct] file.

Following [explanation of] the fax procedures . . . the Veteran stated that it was 'explained why we were incompetent' and exited the building, stating that he would visit Senator McCain's office and make his formal complaint there.

[The third] VRC notified [the Veteran's] supervisory VRC of this incident and recommended that the Veteran be transferred to the VR&E office on the medical grounds so that Security Officers could escort him off the premises in the future if needed.

In a May 2009 letter to the Veteran, his supervisory VRC stated:

I am writing this letter in reference to an incident that occurred at the VA Vocational Rehabilitation Office on . . . May 1, 2009.  [The third] VRC that was at the office on that date indicated she attempted to assist you with your needs upon your arrival to the office [She] indicated that you voiced several complaints concerning other counselors in the office and management.

[She] indicated that you used several words such as liar, incompetent, and other disparaging terms to describe staff in the office.  [She] offered to meet with you in her office to discuss your concerns and to offer assistance.  You refused to meet with [her] privately and continued to publicly disparage other counselors in the office as well as other VA staff.

[In the February 2009 letter,] I wrote to you about this type of behavior as you had previously acted inappropriately with staff members in the office.  In my correspondence to you I expressed concerns about your behavior and how continuing inappropriate actions on your part could negatively affect your ability to obtain and maintain suitable and gainful employment.

I want to emphasize that while it is permissible to express disagreement, disparaging statement and verbal abuse will not be tolerated.  Since this is the second incidence of this type of behavior I am requesting that you participate in a psychological evaluation.  [The Veteran was referred to a Dr. D.R. for evaluation.]  We want to assist you in identifying possible issues that are causing the inappropriate behavior.  [The Veteran was given Dr. D.R.'s contact information.]  Failure to participate in the evaluation will result in your program being interrupted 45 days from this letter.

Our goal is to assist you in completing the plan of services that has been developed for you so that you have the skills to gain suitable employment.  We will work diligently toward that end.  

In a May 15, 2009 referral note to Dr. D.R., the second VRC noted the following history and reason for the referral:

The Veteran has been in a Masters of Criminal Justice Degree since February 2007.  His program is a 36 credit program; however, he did not complete it yet.  He dropped 4 classes to date because there were minor internet issues or he did not like the teacher.  His Plan started in 2005 with the goal of being a paralegal.  It was changed in Texas in August 2006 for a Masters Degree in Education in Counseling.  It was changed again in November 2006 for a Masters Degree in Criminal Justice.  He was due to complete his degree by December 2008 but will not complete it now until September 2009.

The Veteran has had contact with several counselors and staff since he transferred back to Tucson last fall.  He has been very rude, called people names, and has, in general, been very demanding.  Due to his inappropriate behavior, he was sent a Cooperation Letter in February 2009.  When he came in on May 1, 2009, he was still inappropriate.  [The third VRC] documented this interaction.

[The second VRC] is concerned about his employability, given his interaction and behavior.  He is not rated for psychiatric issues; however, it appears he has some issues.  He is rated at 80 percent and has not worked since at least 2005, when he applied for VR&E.

Due to his behavior and interaction issues, the [Veteran's] supervisory VRC determined that a psychological evaluation is needed to determine if there are any psychological issues that have not been addressed that could impact his ability to complete his program and gain and maintain suitable employment.  In addition we are concerned about his feasibility for competitive employment.

Please evaluate him and provide information regarding his psychological well being, feasibility issues, any other concerns, and any recommendations that may assist us in helping him complete his program.

Emails to the Veteran on May 18, 2009 from the second VRC demonstrate that the Veteran was asked to submit grades and that he was due for his quarterly supervision meeting.  The second VRC noted that they were required to meet several times a year, "however, due to your situation, if you prefer not to meet, let me know."

On June 3, 2009, an email from the Veteran's supervisory VRC noted that the 45 days to complete the psychological evaluation had expired and that the Veteran was not responding to requests to schedule that evaluation.  The supervisory VRC asked that the Veteran be placed in interrupted status.

Numerous chains of email correspondence between VR&E staff and the Veteran from June 9 and 10, 2009 are of record which appears to be related to the certification issue in January 2009.  In a June 11, 2009 email, the second VRC stated:

 . . . As you can see, [the Veteran] continues to be rude, derogatory and refuses to accept the UOP guidelines and policies.  I requested that he contact the VA certifying official at UOP for clarification and have them resend an authorization if it was done incorrectly.

I have already received clarification last year regarding his certs, and the [UOP Representative] indicated that they only certify through the final class attendance date (the last Tuesday of the class).  UOP has certified him the same way for the past 2 years.  I [carbon-copied the UOP Representative] on the email.  In addition, even if they change the cert, it will not change his award.  He will remain 3/4 time training, whether it ends on January 20, 2009 or January 26, 2009 and received 3/4 time break pay until February 10, 2009, when he picks up another class at the full time rate.

At this point, I will no longer respond to his emails as it is not productive and he continues to be derogatory.

Also, he did not do the requested psychological evaluation.  As the 30 dates expired without him scheduling the appointment, the referral was returned. . . .  [The Veteran's supervisory VRC] has instructed me to interrupt his case on the 22nd.

On June 22, 2009, the Veteran was sent a letter from the second VRC which noted that she was placing him in Interrupted status because he did not participate in the psychological evaluation within 45 days as requested and continued to act inappropriately towards the VR&E staff.  She noted that the referral had attempted to call and email the Veteran numerous times to set up an evaluation and that he had not contacted them or arranged for the evaluation.  She also noted that the Veteran failed to provide his grades as had been requested on May 18, 2009.  She noted that if he wished to have further assistance through the VR&E office, the Veteran would be required to undergo a psychological evaluation and cooperate with VR&E staff.  The Veteran was notified that in a month, he would be placed in Discontinued status if he did not contact the supervisory VRC.  The Veteran was additionally informed of his right to appeal that decision at that time.

In the claims file with the June 22, 2009 letter is also an Interruption Case Note from the VR&E office documenting, again, much of what has been noted above.  The reasons noted for non-cooperation included that the Veteran continued to act in an inappropriate manner with the VR&E staff, that he failed to attend the psychological evaluation as requested, and that he was not cooperating with Case Management by failing to respond to a May 18, 2009 email request for his grades.  The letter additionally noted that the Veteran's award was suspended and would be cancelled at the end of his current class, but that VR&E would not certify him to take his final class at UOP.  In a July 6, 2009 memorandum, VR&E notified UOP that the Veteran's case had been interrupted and that VA would no longer be sponsoring the Veteran until that interruption had been resolved.

The following day, another VRC from the Flagstaff office received a call from the Veteran which had been routed through the VA 800-number-for what it's worth, the Veteran later disputes that he called the 800-number, but that he called this person directly after getting their number from elsewhere.  After several minutes of the Veteran talking, he specifically asked about interval pay, expressed his displeasure at how the Tucson VR&E office was handling his case, and seemed to be asking if other VR&E offices would handle his case in the same manner.  The Flagstaff VRC noted that the Veteran was slanderous against his two supervisory VRC's in the Tucson office, calling them incompetent.  The Flagstaff VRC encouraged the Veteran to follow the due process procedures if he did not agree with the decisions that the staff had made, but that the Flagstaff VRC and that office could not help him as he was talking to an office out of his jurisdiction.  The Veteran "concluded the call by saying that he didn't intend to go to work anyways as he was over 60 years old and not likely to be hired by anyone."  The Veteran later disputes that he ever made the last remark.

As best as the Board can tell, the Veteran was enrolled in his eleventh out of twelve class for his Masters Program and finished that class in July 2009 without subsistence payments being paid from June 22, 2009 through the end of that class.  At that time, the Veteran involved the Houston VARO in his dispute with the Arizona VR&E office, as he felt that they were neutral and "competent" based on his past experience with them.  In a March 2010 statement, the Veteran indicated that the pay issues from December 2008 through June 22, 2009 had been rectified by the Houston VARO.  

He also seems to indicate that he does not mind not getting paid his subsistence benefits from June 22 to June 30, 2009, but there is also evidence of record that such benefits were paid which resulted in an overpayment action taken against the Veteran.  It appears that the overpayment issue has not been resolved by the statement of the case in May 2010, though it does not appear either that the Veteran has disagreed with whatever overpayment action taken against him at that time.

In his June 2010 substantive appeal, the Veteran claims that the statement of the case is a "combination of creative writing and fabrication."  He particularly disputes that he was ever given an opportunity to state what actually transpired and that the Tucson VR&E office "attempt[ed] to force [him] into an evaluation without actually having direct contact with me based on hearsay."  He noted particularly that he was engaged in work study at VA and the Vet Center without any problems relative to behavior, conduct, or personal interactions with the staff.  The Veteran also noted that he found the request for a psychological evaluation by the VR&E office to be both "unprofessional and unethical" based on "hearsay" and without any firsthand knowledge of the situation or any attempt to contact him to hear his side of the story.  The Veteran also stated that he notified either by phone or by email that he had no interest in meeting with the VRCs in response to the May 18, 2009 email.

Moreover, the Veteran argues that there are mitigating circumstances in his case, such as the VR&E staff not understanding the rules, regulations and guidelines from VA as well as UOP, particularly with regards to certification.  He further argues that the psychological evaluation would be a "direct violation of the guidelines and criteria for referrals by a counselor, if in fact there is actually a standard set by the state or government pertaining to counselors" because such a referral in this case was not based on an in-person interview with him.  The Veteran also argues that his behavior was not "discussed" with him because they chose to merely send a letter instead-a letter that he deemed "slanderous and libelous."  He also argues that no "reasonable counseling efforts" were made by either VRC involved in his case and that "action was taken on unsubstantiated hearsay which is a violation of due process."  The Veteran further continues that he believed his interactions with the staff and counselors were "appropriate, and fall within the guidelines of freedom of speech under the Constitution of the United States."  

The Veteran testified in his November 2010 hearing that he finished his eleventh class in July 2009, and that he wishes to finish the twelfth and final class for his Masters Program with VR&E.  He stated that he does not even want the stipend from VA; he just wants them to pay for the class so that he can finish and then go work as a teacher in the Criminal Justice system.  The Veteran additionally makes many of the same arguments in his hearing testimony as he does in his substantive appeal.

On the basis of the foregoing evidence, the Board finds that the Veteran's discontinuance in the VR&E services program on the basis of unsatisfactory conduct and non-cooperation was proper.  

The issue in this case appears to be the fact that the Veteran does not believe that his behavior with respect to the Tucson VR&E staff, and particularly with his assigned VRCs, was inappropriate or that his conduct and cooperation was otherwise unsatisfactory.  The Board does not agree with that contention.

In this case, the Veteran was informed that his interactions with the VR&E staff were not appropriate and that he would have to act professionally and courteously in his interactions with the VR&E staff.  He was informed at least thrice about his conduct being inappropriate and that his use of disparaging language would not be tolerated; he was informed that he could express disagreement, but that he would have to do so in a civil manner.  The Board does not find such requests from the VRCs in this case to be a particularly onerous or obnoxious requirement in this case.  

While the Veteran disputes that he used the terms "morons" or "idiots," he does not dispute that he used the word incompetent or that he was otherwise, in the Board's opinion, condescending or demeaning.  Moreover, the Board finds it significantly telling that the entire Tucson VR&E staff, from front desk personnel to his VRCs, noted that they would prefer not to take his phone calls or interact with the Veteran; it is also particularly telling that the Veteran was pigeon-holed into talking to one specific UOP Representative on the basis of his "verbal rudeness and abuse" of that staff as well.

While the Board acknowledges the Veteran's arguments that he has a freedom of speech right under the First Amendment, and the Board does not dispute that right, that does not excuse or absolve the Veteran's verbally assaultive behavior with the VR&E staff, or relieve him of his responsibility to have satisfactory conduct and cooperation with the VR&E staff.  See 38 C.F.R. § 21.362(c).  The Board notes again that expecting courteous behavior and civility during his interactions with the VR&E staff, particularly when seeking help to obtain employment in a professional environment, is not particularly out of the realm of reasonable expectations with regards to conduct and cooperation.

Insofar as the Veteran alleges that the entire VR&E office in Arizona-which includes both the Tucson, Flagstaff and Phoenix VR&E offices-is making up, fabricating, or otherwise lying about their interactions with him, the Board need look no further than his numerous email correspondences in the claims file to find that it would be reasonable for staff members to limit their interaction with the Veteran and to find that their finding of unsatisfactory conduct was not unreasonable.  Moreover, as the Flagstaff VRC's report of contact demonstrates, even someone who had a single contact with the Veteran noted that he was rude and slanderous against the Tucson VR&E office; his follow-up email to the Tucson office demonstrates that he had never had contact with the Veteran before but that he felt the Veteran was inappropriate in his conduct with VR&E.  

Consequently, the Board is unwilling to find a mass-conspiracy against the Veteran in this case such that the entirety of the Tucson VR&E office has systematically engaged in fabrication of interactions with the Veteran in which he acted inappropriately.  Particularly when such inappropriate behavior is confirmed by the Flagstaff VRC report of contact, a person who had no reason to know the Veteran prior to his interaction with him and reported that the Veteran was rude and inappropriate with his conduct.

Additionally, the many written correspondence and emails asked the Veteran to ask any questions if it was unclear about what was expected of him-the fact that he did not believe that he was acting inappropriately with the staff is not of consequence in this case.  The Veteran has the responsibility to cooperate with the VR&E staff as noted in 38 C.F.R. § 21.362(c); if the Veteran did not understand what behavior was inappropriate or wished clarification of his inappropriate behavior, he could have, should have, and did have the opportunity to discuss in writing that with at least VRCs and their manager.  Again, the Board notes that asking the Veteran to act civilly with VR&E staff is not onerous in terms of conduct and cooperation in this case.  

Finally, insofar as the Veteran argues that no behavioral problems were noted with other VA or Vet Center staff during the same period, the Board notes that (a) absence of behavioral problems with other people does not demonstrate that he did not act inappropriately with VR&E staff; and (b) the regulations specifically demonstrate that the Veteran has responsibilities of satisfactory conduct and cooperation with the VR&E office.  

Thus, while the Board concedes that he may have acted appropriately with other people, the record is clear that the VR&E staff asked the Veteran to be civil, polite, and professional in his interactions with the VR&E staff and that they deemed his interactions to be less than civil, polite, professional and appropriate.  The fact that he may have had satisfactory conduct elsewhere does not absolve him of his responsibility to have satisfactory conduct and cooperation with the VR&E staff.  

Therefore, the Board finds that it was reasonable on the basis of the evidence of record for the VR&E staff and the VRCs to conclude that the Veteran was engaging in unsatisfactory conduct with the VR&E staff in this case.  As there is a finding that the Veteran was not engaging in satisfactory conduct and cooperation, the analysis must now turn to whether discontinuance was appropriate based on that unsatisfactory conduct and cooperation.  The Board finds that it is.

In 38 C.F.R. § 21.364(b), VA has the duty to address the unsatisfactory conduct and cooperation with the Veteran and to assist him in meeting those standards, such as simply discussing the situation with the Veteran, obtaining relevant counseling services, and interrupting the Veteran's case in order to allow for more intensive efforts to be undertaken.  VA's duty to assist the Veteran in these circumstances, however, is limited to "reasonable efforts."  The Board finds that such reasonable efforts were made in this case.

The Board notes that the Veteran argues that he should have been scheduled for a meeting to discuss his behavior instead of merely being sent a letter.  First, the Board notes that written correspondence is a way of discussing matters, so his argument that his behavior was not discussed with him in person is of no consequence.  He was informed that his use of disparaging language and interactions with the staff were inappropriate; the Board finds that the matter was sufficiently discussed with him, repeatedly, in this case.

Secondly, and more importantly, the Board notes that, after several instances of the type of in-person or telephonic interactions that the Veteran had with numerous staff members, limiting the Veteran to mere written correspondence seems appropriate in this case.  VR&E staff should not have to arrange an in-person meeting with a Veteran who is verbally abusive, and put themselves in a situation where verbal abuse may occur, merely to satisfy some regulation where written discussion of the situation accomplishes the same goal.  Reasonable efforts to discuss with the Veteran that his conduct was not appropriate were made.

With regard to the psychological evaluation, the Board notes that such a referral is part of VA's duty to assist the Veteran in conforming to the VR&E services program.  The psychological evaluation that was ordered in order to determine whether the Veteran had any psychiatric issues which would impede his ability to complete the VR&E program and eventually obtain gainful employment following completion of his IWRP program.  The Veteran was given 45 days to schedule an evaluation and the referred professional, as well as the VR&E office, made numerous attempts to contact the Veteran in order to schedule that evaluation and to potentially aid him with counseling services.  The Board finds that reasonable efforts were made to assist the Veteran with regards to obtaining counseling services to rectify his unsatisfactory conduct and cooperation issues.

The Veteran does not dispute that he did not participate in and, in both his substantive appeal and November 2010 hearing, stated that he had no intention of participating in the psychological evaluation because he felt that such a referral was not properly based on in-person interaction, based on fabricated situations and hearsay, and not properly-based because VRC staff did not have the proper licensing.

Insofar as the Veteran feels that his conduct with the VR&E staff was appropriate and did not warrant referral for counseling services, the Board notes that it has already found the conduct to be unsatisfactory as noted above.  The psychological evaluation is part of VA's duty to assist the Veteran to minimize or eliminate the unsatisfactory conduct such that he can continue with his IWRP program.  Additionally, the referral in this case places an additional responsibility on the Veteran to cooperate with the VR&E office to resolve his unsatisfactory conduct; the fact that he admits and does not dispute that he did not and will not participate in the psychological evaluation and any subsequent counseling that may be determined necessary by that psychiatric treatment provider demonstrates further unsatisfactory conduct and non-cooperation in this case.

While the Board does not dispute that the VR&E staff may not be properly licensed psychiatric counselors, the Board notes that such a lack of licensure explains why the Veteran was referred to a licensed psychiatric professional in the first instance.  Assuming that none of the VRCs in this case were licensed psychiatric professionals, engaging in any type of psychiatric counseling and evaluation would not have been appropriate and thus, referral for such an evaluation with an appropriate treatment professional was the appropriate course of action in this case.  See 38 C.F.R. §§ 21.362(b), 21.364(b)(2) ("Arrange for service, particularly counseling services, which may assist in resolving the problems which led to the unsatisfactory conduct or cooperation.").  

Finally, the VRC's referral was based in this case on the interactions of the Veteran with both her, in written interactions, and the entire VR&E staff, in telephonic and in-person interactions.  The fact that the Veteran might not have had "in-person" interaction with the particular VRC in charge of his case which formed the basis for the psychiatric referral is of no consequence to the Board.  The Veteran is required to have satisfactory conduct and cooperation with VR&E, which includes the entire staff of that office, and the finding of unsatisfactory conduct and cooperation and any remedial measured taken with respect to that finding was properly based on the sum-total of his interactions with a variety of staff members in that office.  

Simply put, the referring VRC does not have to be personally verbally abused-though it appears that she was either telephonically or in email throughout his interactions with her-in person in order to find it necessary that she recommend the Veteran for counseling services of a psychological nature in order to determine whether there are psychological issues which are potentially impeding the Veteran's progress in his IWRP and which would potentially impact his ability to work and find employment after completion of his program.

The basis of the request for evaluation and potential counseling by Dr. D.R. was the Veteran's interactions with the VR&E over a significant period of time and after at least twice being told that he needed to act professionally and appropriate.  Even after his discontinuance, the Veteran continues to refer to the Tucson VR&E staff in disparaging language or the type of conduct that began this entire matter in the first place.  Moreover, the record is clear that the Veteran has not attended, and apparently does not intend to attend, the requested psychological evaluation and any subsequent counseling services that may stem from that evaluation.  The Veteran does not dispute this fact.  

Insofar as the Veteran seems to imply in his statements that any type of non-psychiatric counseling should have been provided to him by the Tucson VR&E office, the Board finds that argument to be without merit as the Veteran has stated on several occasions that he did not wish to meet with the VRCs in the Tucson office and the evidence of record makes clear that any such meeting would have been unproductive to say the least.  Thus, VA is considered to have made reasonable efforts in this case to arrange for and obtain counseling services for the Veteran.  

With regards to the interruption of his IWRP and VR&E services program, if the Veteran wished to continue participation in VR&E program, acting appropriately with the VR&E staff and completing the psychological evaluation and counseling to determine what psychiatric issues existed which would be barriers to his completion the VR&E program and eventually obtaining and maintaining gainful employment, were things that he needed to do.  

The Board finds that reasonable efforts prior to or after being in an interrupted status, such that the Veteran's eventual discontinuance would have been inappropriate, either occurred or were no longer feasibly or productive in this case.  

The Board concedes that attempting to get the Veteran another psychological evaluation never occurred during the interrupted status period.  However, the Veteran was aware of what he needed to do to continue participation in VR&E programs and services, and he made it known that he felt he did not need to do those things.  

The Board finds that continuing to metaphorically beat the same drum with the Veteran during the interrupted status period after attempting to do so prior to placing him in interrupted status, particularly when he was adamantly opposed to constructively working with the Tucson VR&E office to resolve his unsatisfactory conduct and cooperation issues, is of no consequence and is not a reason to find that discontinuance was not appropriate in this case.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (participation in the VA process is a "two-way street."). 

Finally, the Veteran argues that there are mitigating circumstances that should be considered in this case; notably, that the VRCs, and more broadly the Tucson VR&E office, did not understand the certification rules, regulations, and policies of both VA and UOP.

In 38 C.F.R. § 21.364, VA regulations note that the Veteran will not be placed in Discontinued status if mitigating circumstances are found.  When mitigating circumstances exist the case may be continued in Interrupted status until VA staff determines the Veteran may be reentered into the same or a different program because the Veteran's conduct and cooperation will be satisfactory, or if a plan has been developed, to enable the Veteran to reenter and try to maintain satisfactory conduct and cooperation.  Mitigating circumstances include: (i) the effects of the Veteran's service- and nonservice-connected condition(s), (ii) family or financial problems which have led the Veteran to unsatisfactory conduct or cooperation, or (iii) other circumstances beyond the Veteran's control.  See 38 C.F.R. § 21.364(b).

In this case, the Board notes that the Veteran has not detailed any family or financial problems that he may be having with regards to him maintaining satisfactory conduct and cooperation.  In fact, the Veteran has made it known that he does not want VA's financial assistance, rather he just wants VA to pay for his last class.  

With regards to the Veteran's service-connected conditions, the Board notes that none of those conditions are psychiatric but rather are physical in nature.  The evidence of record does not demonstrate, and the Veteran does not allege at any point in the record, that his service-connected disabilities are causing his unsatisfactory conduct or behavior.  

With respect to nonservice-connected conditions, the Board notes that the VRC's referral for a psychological evaluation was part of VA's duty to assist to find out if there was in fact a nonservice-connected psychiatric difficulty which was causing the Veteran's unsatisfactory conduct and cooperation.  However, since the Veteran has not cooperated with the evaluation, the Board is unable to adequately assess whether a nonservice-connected psychiatric condition may be interfering with his ability to satisfactorily conduct himself and cooperate with the VR&E, which would amount to a mitigating circumstance and would prevent placement in Discontinued status.  As the Veteran is choosing to not participate in or attend any psychological evaluation, and subsequent counseling services as determined necessary, and there is no evidence of record that he has a psychiatric condition which is interfering with or causing his unsatisfactory conduct and cooperation, the Board must find that no mitigating circumstances exist with regards to the Veteran's service-connected or nonservice-connected conditions and their effects in this case.

Finally, it would appear to the Board that the Veteran's argument for mitigating circumstances is essentially of the third category: circumstances beyond his control.  In essence, he argues that the VR&E staff not understanding UOP or VA regulations is a mitigating circumstance.  The Board finds that such is not a mitigating circumstance and is certainly not a circumstance beyond his control.  

Even if the VR&E staff did make a mistake with regards to the Veteran's subsistence or CWS awards-facts that are not before the Board at this time, facts which the Board notes is beyond the purview of this case, and facts that the Board is not entirely willing to concede are correct at this time-the Board cannot find that making a mistake gives the Veteran an excuse to act inappropriately, uncivilly, or in a demeaning fashion during interactions with the VR&E staff.  As noted by the VRC's it is possible to have disagreement and still act in a civil manner.

Thus, the Board finds that no mitigating circumstances exist in the case at bar which would shift the Veteran's Discontinued status back to Interrupted status.  

In conclusion, the Board finds that the Veteran's interactions with the VR&E staff were unsatisfactory conduct and cooperation; such was further compounded by his failure to cooperate in scheduling and participating in a psychological evaluation as instructed.  VA's duty to assist the Veteran to meet his satisfactory conduct and cooperation requirements were reasonable in their efforts and included discussing the unsatisfactory conduct with the Veteran in writing, attempting to arrange for services such as a psychological evaluation, and interrupting his status in order to give the Veteran time to meet those requirements before returning to the VR&E program.  Finally, there were no mitigating circumstances in this case which would keep the Veteran in Interrupted rather than Discontinued status.  Accordingly, the Board finds that the discontinuance of VR&E benefits under Chapter 31, Title 38, United States Code, was proper in this case.  See 38 C.F.R. §§ 21.197, 21.198, 21.362, 21.364.

As a final matter, the Board notes that merely because the Board has found that the Veteran's discontinuance of VR&E benefits was proper at this time; such does not preclude him from being reinstituted for such services and assistance in the future, after a counseling psychologist determines that: (a) the unsatisfactory conduct or cooperation of the Veteran will not be likely to recur; and (b) the rehabilitation program which the Veteran proposes to pursue (whether the same or revised) is suitable to the Veteran's abilities, aptitudes and interests.  See 38 C.F.R. § 21.364(a).  

If the Veteran would like to return to the VR&E program in the future, the Board notes that he should contact the VR&E office in his jurisdiction to obtain information as to how he can be reinstituted into the VR&E program, should he wish to do so.


ORDER

The discontinuance of VR&E benefits under Chapter 31, Title 38, United States Code, was proper, and the appeal is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


